 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDapprenticeships;1, a former guard who took GI adult educationtraining,was given a tool and die classification after a pro-bation tryout period;and another,a production worker, with 9months trade schooling and a short apprenticeship,was pro-moted to the classification.Because trained tool and die makersare not available,the Employer hires applicants for work onthe basis of their varied apprenticeship training and priorexperience in machine shops and on machine repair and afterthey have satisfied the toolroom foreman that they can do thetype of tool and die work needed by the Employer at this plant.While it is generally true that 1 or more of the 6 most skilledtool and die makers at the plant could perform the precisionwork usually associated with their trade name,the Employerdoes not have enough of such work to supply them with work onany full-time basis.Further,the urgent need to get and keepproduction machines in operation to meet time schedules re-quires a constant overlapping of assignments between generalmaintainers and tool and die makers,depending on the skillsand availability of men when needed,so that tool and die makersare called upon to do work requiring lesser skills. It seemsclear,therefore,(1) that the employees classified as tool anddie makers whom the Petitioner would sever as a craft unit donot have the high degree of skills associated with this craft,and (2)that the work available at the plant is not such as torequire a high degree of skill or furnish opportunities for theexercise of tool and die precision on any substantial or broadcraft basis.Under these circumstances,and in accord with ourrecently declared policy,P we dismiss the petition,finding thatthe proposed unit for the Employer's tool and die makers is notappropriate for severance at this time.4[The Boarddismissedthe petition.]3 American Potash & Chemical Corporation, 107 NLRB 1418.4The fact that the Employer anticipates possible changes in the number and work of itstool and die makers at the termination of its present contract obligations does not bear uponthe determination of the unit appropriate for these employees at this time.A. C. LAWRENCE LEATHER COMPANYandCONGRESS OFINDUSTRIAL ORGANIZATIONS, Petitioner. Case No. 9-RC-2086. April 23, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Richard C.Curry, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.108 NLRB No. 88. A. C. LAWRENCE LEATHER COMPANY547Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The Petitioner and the Intervenor, International Fur andLeather Workers Union of the United States and Canada and itsLocal No. 310,herein alsocalled IFLWU,are labor organiza-tions claiming to represent certain employees of the Employer.3.The Intervenor contends that its existing contract con-stitutes a bar to this proceeding. The contract, entered intoJune 25, 1952, is effective from July 13, 1952, to July 13, 1954,and contains a 60-day automatic renewal clause. The contractcovers substantially the unit requested by the Petitioner. ThePetitioner contends that because of a schism inthe Intervenor,the contract is not a bar. The Employer is neutral with respectto this issue.The Employer's employees have been organized over 10years. In 1943, the Board certified CIO Local Industrial Union1298 as their bargaining agent. Representation of the employeeswas thereafter turned over to the International Fur and LeatherWorkers Union, affiliated with the CIO, and the employees wereset up as Local No. 310, IFLWU.In 1949 the eleventh constitutional convention of the CIO addeda new provision to the CIO constitution empowering the executiveboard to expel any union "the policies and activities of whichare consistently directed toward the achievement of the pro-gram or the purposes of the Communist Party, any fascistorganization, or other totalitarian movement, rather than theobjectives and policies set forth in the Constitution of the CIO."'Pursuant to this provision charges were filed with the execu-tive board against several unions, including the IFLWU; andthe executive board made provision for notice and hearings onthe charges. About May 22, 1950, the IFLWU resigned from theCIO. On June 15, 1950, the executive board adopted a resolu-tion expelling the IFLWU and canceling the certificate ofaffiliation previously granted that Union. The twelfth constitu-tional convention of the CIO in November 1950 approved theaction of the executive board.'Approximately 110 of the Employer's 129 employees weremembers of Local 310, IFLWU, which held meetings eachmonth. At the regular monthlymeeting ofthe Local on August25, 1953, the members present voted unanimously to di s affiliatefrom IFLWU, and to withdraw the Local's funds on deposit atthe bank and redeposit them to the personal joint account ofLocal 310's president and secretary-treasurer until the Localhad been accepted by another union. The membership had beengiven no advance notice that such action would be consideredIProceedings 1949, Eleventh Constitutional Convention, Congress of Industrial Organiza-tions, p. 288.2 Proceedings 1950, Twelfth Constitutional Convention, Congress of Industrial Organizations.p. 477. 548DECISIONSOF NATIONAL LABOR RELATIONS BOARDat its regular meeting,butmore than the average number ofmembers in attendance at regular meetings was present. Twodays later,a special meeting was held for the announced pur-pose of reviewing the disaffiliation action taken by the Local.Again, the vote was unanimous to disaffiliate and discontinuepayment of dues to the IFLWU.On this occasion an even largernumber of members was present.The reason for the disaffiliation action was described by anofficer of the Local as follows:"The reason we decided to dis -affiliatewith the International Fur & Leather Workers wasbecause Ben Gold [president of IFLWU], in 1950,claimed heresigned from the Communist Party, and our Justice Depart-ment claimed he hadn'tby arresting Ben Gold.And that wasone reason.The second reason, we have no representationfrom the International Fur & Leather Workers Union." OnSeptember 8 a meeting was held at which the director of dis-trict 5, IFLWU, urged the members not to leave the IFLWU.According to the same local officer,thismeeting was heldbecause the district director"wanted to explain to the menwhy Ben Gold was arrested."At the meeting questions andremarks were made by one employee concerning Communistdomination of the IFLWU.Thereafter,other special and regular meetings were held bythe Local which at that time apparently considered itself nolonger affiliated with the IFLWU.At one meeting the membersvoted to affiliate with the United Shoe Workers, CIO, and toretain, temporarily,the officers which had been elected whenLocal 310 was affiliated with IFLWU.At a later meeting, themembers voted to affiliate with the National CIO rather thanthe Shoe Workers.On October 7, 1953, the Petitioner notified the Employer thatit represented the Employer's production and maintenance unitand wished to bargain.It stated that this request to bargainsuperceded all previous requests of any CIO affiliate. TheEmployer replied that it had an existing contract with Local310, IFLWU,and declined to recognize the Petitioner becauseit did not in fact know that the Petitioner represented a majorityof employees in the aforesaid unit.Later in the month,the District director of IFLWU removedthe duly erected officers of IFLWU, Local 310, and so advisedthe Employer.Subsequently,he sent a list of the newly appointedofficers and stewards of IFLWU's Local 310 to the Employer.The Employer stated at the hearing that it continues torecognizeLocal 310,IFLWU,"bargaining with the officersduly elected in the last election."The persons originallyelected officers of Local 310, IFLWU,however,are now tem-porary officers of the group affiliated with the Petitioner. Therehas, in fact,been no bargaining since August 25,1953, and nogrievance has been processed since that time. The Employer isholding all monies obtained by checkoff in escrow. A. C. LAWRENCE LEATHER COMPANY549The Board ordinarily does not find that a question concerningrepresentation exists when a collective-bargaining contract isin effect.When, however, the Board finds a schism in the con-tracting union, it will,as an exception to its contract-bar rule,direct an immediate election to determine the bargaining agent. 9In this case,the Boardhas examined the facts presented and hasreviewed its schism doctrine.The Board concludes that expul-sion of a labor union by its parent organization coupled withdisaffiliation action at the local level for reasons related to theexpulsion,disruptsany established bargaining relationshipbetween an employer and that union and creates such confusionthat the existing contractwith suchunion no longer stabilizesindustrial relations between the employer and its employees.The circumstances of this case demonstrate such confusion.Where, therefore,a local group disaffiliates from a union ex-pelled by its parent for reasons related to the expulsion, as inthis case,the Boardwill findthat a schism exists which war-rants directing an immediate election notwithstanding the exist-ence of a contractwiththe union suffering the schism whichwould otherwise bar a determination of representative.Accord-ingly,we find that the contract between the Employer and theIntervenor does not bar this proceeding.4We find that a question affecting commerce exists concerningthe representation of employees of the Employer within themeaning of Section 9(c) and Section 2(6) and(7) of the Act.4.The parties tookno position as to whether or not watchmenshould be included in the unit.As they performguard duties,we find that they are guards and shall exclude them from theunit hereafter found appropriate.The following employees of the Employer constitute a unitappropriate for the purposes of collective-bargaining within themeaning of Section 9(b) of the Act: All productionand mainte-nance employees, including firemen and engineers at the Em-ployer'sAshland,Kentucky,plant,but excluding office em-ployees, checkers,guards, and supervisors as defined in the Act.3 See Boston Machine Works Company, 89 NLRB 59; cf. Saginaw Furniture Shops, Inc., 97NLRB 1488; Allied Container Corp., 98 NLRB 580; Mission Appliance Corporation, 104 NLRB577.4Board Member Rodgers concurs in the conclusion that the Intervenor's contract should notbe considered a bar to these proceedings. He does not agree with the majority, however, thatthis is necessarily true for the reason stated. Instead, he would refuse to recognize the Inter-venor's contract for reasons of broad public policy: The Intervenor has failed to comply withthe requirements of Section 9 (h) of the Act by filing non-Communist affidavits of its officers,itsparent international, the IFLWU. has previously been expelled from the Congress of In-dustrial Organizations because of Communist domination, and its International president, BenGold, has but recently been found guilty of filing a false affidavit under Section 9 (h) of the Act,on the basis of which this Board has taken steps to withhold from the International further bene-fits under the Act. Under these circumstances the availability of the Board's processes to theIntervenor would not, in Member Rodgers' opinion, effectuate the policies of the Act (cf. NewYork Shipping Association 108 NLRB 135) nor properly serve the interests of national se-curity. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.It appears that District 5, IFLWU, has participated in bar -gaining for the employees involved. In the case of Safrit LumberCo., 108 NLRB 550, the Board has found that District 5 is alabor organization which is required to comply with the filingrequirements of Section 9 (f), (g), and (h) of the Act. The In-tervenor's placement on the ballot is conditioned upon District5 IFLWU as well as Local 310 IFLWU and IFLWU being incompliance with the filing requirements of the Act. If any oneof these organizations fails to meet the requirements, theIntervenor's name will not appear on the ballot.[Text of Direction of Election omitted from publication.]Member, Peterson, concurring:I think it is unnecessary to apply the schism doctrine in thiscase. It appears to me somewhat strained to hold that the 1950expulsion of the Intervenor by the CIO bears a causal relation-ship to the disaffiliation action of the employees in 1953. In thisconnection, I note that the employees in 1952 were agreeableto having the Intervenor continue as their bargaining repre-sentative as evidenced by the current contract negotiated in theirbehalf. Doubtless the indictment of Ben Gold, the Intervenor'sinternational president, was the proximate cause of the dis-affiliationmovement. But I question whether that brings thecase within the Board's schism doctrine.However, I concur in the result reachedby mycolleaguesbecause the contract asserted as a bar is about to expire. Theeffective date of the automatic renewal clause is less than 30days away, and the termination date is July 13, 1954.SAFRIT LUMBER COMPANY, INC.andINTERNATIONAL FUR& LEATHER WORKERS UNION OF THE U. S. AND CANADA,Petitioner. Case No. 11-RC-583. April 23, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lewis Wolberg,a hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.IChairman Farmer and Member Rodgers concur in the asserting of jurisdiction in thiscase,but are not to be deemed thereby as agreeing with the Board's past jurisdictionalstandards as a permanent policy.In asserting jurisdiction Member Murdock and Peterson rely on Stanislaus Implementand Hardware Company, Ltd., 91 NLRB 618.108 NLRB No. 42.